Case 1:16-cv-02772-RA-RWL Document 86 Filed

 

SDE SPRY Moe 1012

  

DOC #: _.
DATE FILED: 10 / |\20\4

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

     

 

DENISSE VILLALTA, . 16-cv-2772 (RA) (RWL)
Plaintiff, ORDER
- against -
JS BARKATS, PLLC, and SUNNY BARKATS,
Defendants. ;
X

 

ROBERT W. LEHRBURGER, United States Magistrate Judge.

Fact discovery in this sexual harassment and discrimination suit closes October
31, 2019. (See ECF 76.) Plaintiff has filed a letter motion to compel the deposition of
Defendant attorney Sunny Barkats (both individually and on behalf of the corporate
defendant), for him to appear by October 16, 2019 in person rather than by remote means,
and to warn that his failure to do so will result in entry of default judgment. (Dkt. 83.)
Barkats is the subject of a criminal proceeding in New York and some time ago departed
for Europe where his location remains undisclosed. Having fled the U.S., Barkats asks
that he be allowed to appear for deposition by remote means, namely telephone or video
conference.' (Dkt. 85.)

Plaintiff's motion is granted for substantially the reasons set forth in its letter
motion. Defendant has not demonstrated good cause why he should not be deposed in
the forum where this case is pending; to the contrary, requiring the deposition to proceed

by remote means would materially prejudice Plaintiff. As Plaintiff aptly notes, this case

 

' Barkats did not even timely respond to the instant letter motion; nor did he file a request
for more time to respond. Instead, his attorney responded only after this Court issued an
order sua sponte extending the deadline to respond. (Dkt. 84.)

‘ELECTRONICALLY FILED:

 
Case 1:16-cv-02772-RA-RWL Document 86 Filed 10/01/19 Page 2 of 2

presents salacious allegations of quid quo pro sexual harassment. Questioning in this
case merits actual presence rather than providing a “shield of thousands of miles, at least
one ocean, and a computer screen insulating Barkats from the normal pressures of direct
examination.” (Dkt. 83 at p.3.) Moreover, Defendant’s proposal presents a number of
logistical difficulties, including the time zone differential and the need for advance
coordination of deposition exhibits that deprives Plaintiff of the ability to add, withdraw or
modify exhibits during the deposition. See Wei Su v. Sotheby’s, Inc., No. 17-CV-4577,
2019 WL 4053917, at *3 (S.D.N.Y. Aug. 28, 2019) (conducting remote depositions
“across continents and time zones” presents “numerous logistical difficulties.”) (internal
quotations and citations removed).

It would be manifestly unfair and a perversion of justice to permit Barkats from
using the excuse that he has fled a criminal indictment as a basis to avoid having his
deposition taken in person. The Court will extend discovery by one month to November
30, 2019 to allow arrangements to be made for the deposition. If Barkats fails to appear
for his deposition as scheduled, this Court will recommend to the District Judge that
default judgment be entered against Defendants.

SO ORDERED.

 

ROBERT W. LEHRBURGER
UNITED STATES MAGISTRATE JUDGE
Dated: October 1, 2019
New York, New York
